DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/11/2020 has been entered.

In the interview of After Final 2.0 on 11/30/2020, the amended features in claim 1 may be obviously rejected under 103 rejection with the combination of the references in the previous final rejection and one of the following references to reject the amended features in claim 1: McCorquodale (US20060152293) para. [0210]; Ichikawa (US20080164818) para. [0009]; Nilsson (US20070092177) para. [0035]; CHANG (US20120169650) para.  [0160]; Unsworth (US20100211902) para. [0146]; Leete (US3648147) Col. 13 line 23-30); Brreeze (US3653044) claims 21-22; Rhodes (US3579118) col. 14 lines56-66; Newman (US3603126) col. 10 line 1-7; Kramer (US3611297) col. 1 lines 53-63; Honore (US3983559) Col. 73 lines 13-25; Morikawa (US4520235) col. 1 lines 50-51; iShi (US20150169108) para. [0079]; Lipman (US4954726) col. 2 lines 49-57.

In order to reject the amended features in claim 1, now examiner obviously rejects the amended claim 1 with applied new reference McCorquodale, other new references above will be obviously rejected the amended claim 1 in the same reason.  Therefore, claims 1-15 are obvious rejected in the new ground with new reference.  Claim 16 is rejected in the new ground with same reference.  Claims 17-20 have the allowed subject matters as mentioned in the previous after final rejection. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galstian et al. (US 20120120335) as IDS provided.

    PNG
    media_image1.png
    289
    646
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    286
    648
    media_image2.png
    Greyscale

Regard to claim 16, Galstian et al. disclose a light control sheet comprising:
a first transparent electrode 423; 
a second transparent electrode 404; 
a light control layer [a layer of LC material 421 and a layer 406 of a material having a frequency dependent characteristic] positioned between the first and second transparent electrodes and having light transmission property such that the light transmission property is variable by a change in a voltage applied across the light control layer between the first and second transparent electrodes; and 
a voltage control unit [a camera controller 2508, an electric field controller 2510 and a PWM drive circuit (AC Electric Filed Drive) 2512] comprising circuitry configured to apply an AC voltage across the light control layer between the first and second transparent electrodes and change a frequency of the AC voltage applied by the first and second transparent electrodes in a cycle [a duty cycle as Fig. 22 shown, a complex frequency electrical signal generator comprising a Pulse-Width Modulation (PWM) circuit PWM amplitude being changed with a corresponding change in a PWM duty cycle to deliver substantially a same effective PWM voltage when a frequency content in said PWM waveform contains too much energy away from a central frequency] such that the light transmission property is maintained by changing the frequency of the AC voltage applied by the first and second transparent electrodes in a cycle.

2.	Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by NARITA TAKENORI et al. (JP2016080770) as IDS provided.

    PNG
    media_image3.png
    268
    599
    media_image3.png
    Greyscale

Regard to claim 1, NARITA TAKENORI et al. disclose a light control sheet, comprising:
a first transparent electrode [a conductive substrates 2];
a second transparent electrode [a conductive substrates 2];
a light control layer [an electromagnetic wave adjustment layer 8 is configured to contain a suspension containing the electromagnetic wave adjustment particles 4 and the dispersion medium 6] positioned between the first and second transparent electrodes and having light transmission property such that the light transmission property is variable by a change in a voltage applied across the light control layer between the first and second transparent electrodes; and 
a voltage control unit [a control unit 15 that controls the frequency, maximum amplitude, and waveform of the AC voltage applied by the power supply 10; configured to apply an AC voltage 10 across the first and second transparent electrodes, and change a frequency of the AC voltage applied [0066]-[0067]] comprising circuitry configured to apply an AC voltage across the light control layer between the first and second transparent electrodes and change a frequency of the AC voltage applied by the first and second transparent electrodes in a cycle [corresponding to frequency of the AC voltage applied] such that the light transmission property is maintained by changing the frequency of the AC voltage applied by the first and second transparent electrodes in a cycle [the above-mentioned applied voltage-light transmittance characteristic by pulse voltage modulation (PHM) driving, from the above-mentioned applied pulse width-light transmittance characteristic by pulse width modulation (PWM) driving].

3.	Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuki et al. (US 20040021811).

    PNG
    media_image4.png
    301
    864
    media_image4.png
    Greyscale

Regard to claim 1, Matsuki et al. disclose a light control sheet, comprising: 
a first transparent electrode 7a; 
a second transparent electrode 7b; 
a light control layer [liquid crystal molecules 6] positioned between the first and second transparent electrodes and having light transmission property such that the light transmission property is variable by a change in a voltage applied across the light control layer between the first and second transparent electrodes; and 
a voltage control unit [first, second, and third power sources 8, 11, and 21, respectively, are switched by the switch 12 such that one of the first, second, and third power sources 8, 11, and 21, respectively, is effective; the second power source 11 that functions as the second voltage application means for applying an ac voltage of a higher frequency than the driving frequency of the ac voltage applied by the first power source 8 to the pair of electrodes 7a and 7b] comprising circuitry configured to apply an AC voltage across the light control layer between the first and second transparent electrodes and change a frequency of the AC voltage applied by the first and second transparent electrodes in a cycle [in the liquid crystal layer, an electric field that switches with a shorter cycle than the switching cycle of the optical deflection direction is formed] such that the light transmission property is maintained by changing the frequency of the AC voltage applied by the first and second transparent electrodes in a cycle.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over 
Galstian et al. (US 20120120335) as IDS provided in view of McCorquodale (US 20060152293).

    PNG
    media_image1.png
    289
    646
    media_image1.png
    Greyscale
    
    PNG
    media_image2.png
    286
    648
    media_image2.png
    Greyscale

Regard to claim 1, Galstian et al. disclose a light control sheet comprising: 
a first transparent electrode 423; 
a second transparent electrode 404; 
a light control layer [a layer of LC material 421 and a layer 406 of a material having a frequency dependent characteristic] positioned between the first and second transparent electrodes and having light transmission property such that the light transmission property is variable by a change in a voltage applied across the light control layer between the first and second transparent electrodes;  
a voltage control unit [a camera controller 2508, an electric field controller 2510 and a PWM drive circuit (AC Electric Filed Drive) 2512] comprising circuitry configured to apply an AC voltage across the light control layer between the first and second transparent electrodes and comprising 
light control driving circuitry [an electric field controller 2510 comprises voltage sources switched under the control of the microcontroller to pulse width modulation circuitry also controlled by the microcontroller to have a desired frequency and duty cycle and One way of doing frequency control is by using a signal with so-called "pulse width modulation" (PWM)] configured to apply an AC voltage across the first and second transparent electrodes, and change a frequency of the AC voltage applied [a moderate/high frequency driving signal [0092]. Furthermore the components 2508 and 2510 can be implemented using microcode executed on a microcontroller, wherein image is fed to a camera controller 2508 that includes an autofocus function that outputs a desired focus value. An electric field controller 2510, typically using lookup tables (with possible/optional information about the geometry, material, temperature, sheet resistance, camera, etc.), translates the focus value into an electrical parameter, in this case a desired fill factor [0153]]; and 
a PWM drive circuit (AC Electric Filed Drive) without random number generator circuitry [component 2512 can comprise voltage sources switched under the control of the microcontroller to pulse width modulation circuitry also controlled by the microcontroller to have a desired frequency and duty cycle].
However, Galstian et al. fail to disclose the light control sheet comprising a PWM drive circuit (AC Electric Filed Drive) with random number generator circuitry such that the random number generator circuitry is configured to generate random numbers corresponding to different frequencies of the AC voltage respectively in a cycle and that the light control driving circuitry is configured to obtain the random numbers in the cycle and set to one of the frequencies of the AC voltage corresponding to a respective one of the random numbers based on the respective one of the random numbers obtained from the random number generator circuitry.  

In paragraphs [0210]-0214] and Fig 14, McCorquodale teaches a PWM drive circuit [square wave generator 1000 including in or comprise modules 220 and/or 330, and frequency selector 1050,] with random number generator circuitry such that the random number generator circuitry is configured to generate random numbers corresponding to different frequencies of the AC voltage respectively in a cycle [frequency of this substantially sinusoidal signal is divided by any one or more arbitrary values "N" into "m" different frequencies [0210]] and that the light control driving circuitry is configured to obtain the random numbers in the cycle [frequency of this substantially sinusoidal signal converted to substantially square wave signals, resulting in a plurality of substantially square wave signals having m+1 different available frequencies, output on lines or bus 1020 as frequencies f0, f1, f2, through fm [0210]] and set to one of the frequencies of the AC voltage corresponding to a respective one of the random numbers based on the respective one of the random numbers obtained from the random number generator circuitry [any of these substantially square wave signals having m+1 different available frequencies are selectable asynchronously through exemplary asynchronous frequency selector 1050 which, as illustrated, may be embodied as a multiplexer.  The selection of any of these substantially square wave signals having m+1 different available frequencies may be accomplished through the plurality of selection lines (Sm through S0) 1055, providing a substantially square wave signal having the selected frequency, output on line 1060 [0210]].  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Galstian et al. disclosed with the light control sheet comprising a PWM drive circuit (AC Electric Filed Drive) with random number generator circuitry such that the random number generator circuitry is configured to generate random numbers corresponding to different frequencies of the AC voltage respectively in a cycle and that the light control driving circuitry is configured to obtain the random numbers in the cycle and set to one of the frequencies of the AC voltage corresponding to a respective one of the random numbers based on the respective one of the random numbers obtained from the random number generator circuitry for isolating state-dependent load variation which could also affect signal rise and fall times [0213] as McCorquodale taught.

    PNG
    media_image5.png
    432
    882
    media_image5.png
    Greyscale


a third transparent electrode as shown in Fig. 13 above; and 
a second light control layer [LC layers or cells 1320a] positioned between the second transparent electrode and the third transparent electrode, the second light control layer having light transmission property variable by a change in a voltage across the second and third transparent electrodes, wherein the voltage control unit is configured to apply AC voltages to the first light control layer and the second light control layer at frequencies different from each other.

2.	Claims 1-4 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NARITA TAKENORI et al. (JP2016080770) as IDS provided in view of McCorquodale (US 20060152293).

    PNG
    media_image3.png
    268
    599
    media_image3.png
    Greyscale

Regard to claim 1, NARITA TAKENORI et al. disclose a light control sheet, comprising: 
a first transparent electrode [a conductive substrates 2]; 
a second transparent electrode [a conductive substrates 2]; 
a light control layer [an electromagnetic wave adjustment layer 8 is configured to contain a suspension containing the electromagnetic wave adjustment particles 4 and the dispersion medium 6] positioned between the first and second transparent electrodes and having light transmission property such that the light transmission property is variable by a change in a voltage applied across the light control layer between the first and second transparent electrodes Figs. 1-3; 
a voltage control unit comprising circuitry configured to apply an AC voltage across the light control layer between the first and second transparent electrodes and comprising 
light control driving circuitry [a control unit 15 that controls the frequency, maximum amplitude, and waveform of the AC voltage applied by the power supply 10; configured to apply an AC voltage 10 across the first and second transparent electrodes, and change a frequency of the AC voltage applied [0066]-[0067]; the above-mentioned applied voltage-light transmittance characteristic by pulse voltage modulation (PHM) driving, from the above-mentioned applied pulse width-light transmittance characteristic by pulse width modulation (PWM) driving]; 
a power supply 10 that is an application unit that applies an AC voltage  without random number generator circuitry.

However, NARITA TAKENORI et al. fail to the light control sheet comprising a PWM drive circuit (AC Electric Filed Drive) with random number generator circuitry such that the random number generator circuitry is configured to generate random numbers corresponding to different frequencies of the AC voltage respectively in a cycle and that the light control driving circuitry is configured to obtain the random numbers in the cycle and set to one of the frequencies of the AC voltage corresponding to a respective one of the random numbers based on the respective one of the random numbers obtained from the random number generator circuitry.  

In paragraphs [0210]-0214] and Fig 14, McCorquodale teaches a PWM drive circuit [square wave generator 1000 including in or comprise modules 220 and/or 330, and frequency selector 1050,] with random number generator circuitry such that the random number generator circuitry is configured to generate random numbers corresponding to different frequencies of the AC voltage respectively in a cycle [frequency of this substantially sinusoidal signal is divided by any one or more arbitrary values "N" into "m" different frequencies [0210]] and that the light control driving circuitry is configured to obtain the random numbers in the cycle [frequency of this substantially sinusoidal signal converted to substantially square wave signals, resulting in a plurality of substantially square wave signals having m+1 different available frequencies, output on lines or bus 1020 as frequencies f0, f1, f2, through fm [0210]] and set to one of the frequencies of the corresponding to a respective one of the random numbers based on the respective one of the random numbers obtained from the random number generator circuitry [any of these substantially square wave signals having m+1 different available frequencies are selectable asynchronously through exemplary asynchronous frequency selector 1050 which, as illustrated, may be embodied as a multiplexer.  The selection of any of these substantially square wave signals having m+1 different available frequencies may be accomplished through the plurality of selection lines (Sm through S0) 1055, providing a substantially square wave signal having the selected frequency, output on line 1060 [0210]].  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as NARITA TAKENORI et al. disclosed with the light control sheet comprising a PWM drive circuit (AC Electric Filed Drive) with random number generator circuitry such that the random number generator circuitry is configured to generate random numbers corresponding to different frequencies of the AC voltage respectively in a cycle and that the light control driving circuitry is configured to obtain the random numbers in the cycle and set to one of the frequencies of the AC voltage corresponding to a respective one of the random numbers based on the respective one of the random numbers obtained from the random number generator circuitry for isolating state-dependent load variation which could also affect signal rise and fall times [0213] as McCorquodale taught.
 
Regard to claim 2, NARITA TAKENORI et al. disclose the light control sheet, wherein the circuitry of the voltage control unit [a control unit 15 that controls the frequency, maximum amplitude, and waveform of the AC voltage applied by the power supply 10] is configured to continuously change an instantaneous value of AC voltage before and after the frequency of AC voltage is changed [A variable electromagnetic wave adjusting element comprising: control means for continuously or stepwise changing the frequency from a first frequency to a second frequency that is higher than the first frequency [0013], [0017], [0027]].
the circuitry of the voltage control unit 15 is configured to align a phase of the AC voltage before change in the frequency of the AC voltage with a phase of the AC voltage after the change in the frequency of the AC voltage at a time of changing the frequency of the AC voltage [an application means for applying an alternating voltage to the electromagnetic wave adjustment layer, and a frequency of the alternating voltage applied by the application means Is changed continuously or stepwise from a first frequency to a second frequency that is higher than the first frequency, or is set to a third frequency that is higher than the second frequency [0015], [0017], [0022]; A driving method A is used in which an alternating voltage is applied while changing the frequency continuously or stepwise over a second frequency higher than the first frequency. The starting frequency (first frequency) Z1 at this time is preferably 0.1 Hz to 10 Hz, and more preferably 0.5 Hz to 5 Hz. The speed of changing the frequency (change speed) is preferably 0.5 Hz / second to 10 Hz / second, and more preferably 1.0 Hz / second to 5.0 Hz / second. The end frequency (second frequency) Z2 is preferably 10 Hz to 60 Hz, and more preferably 20 Hz to 50 Hz. The method of changing the frequency may be continuous or stepwise as long as the average rate of change divided by the time T1 required to change the frequency change width Z2-Z1 is within the preferred range. The voltage applied when changing the frequency from Z1 to Z2 is preferably constant. Even if the voltage fluctuates due to the characteristics of the power source, there is no problem as long as the desired alignment state A can be controlled. After changing the frequency to Z2, the frequency may be switched to an appropriate frequency Z3 in order to maintain the alignment state A. At this time, there is no restriction on the speed of changing the frequency Z3 is not particularly limited as long as the alignment state A can be maintained, but is preferably Z2 or more. Moreover, 30 Hz to 1 kHz is preferable and 40 Hz to 600 Hz is more preferable from the viewpoint of easiness of power supply design [0066]-[0070].  The frequencies switched from lower to higher imply alignment of a phase of the AC voltage before change in the frequency of the AC voltage with a phase of the AC voltage after the change in the frequency of the AC voltage at a time of changing the frequency of the AC voltage as claims 3 and 4 cited].


    PNG
    media_image6.png
    308
    608
    media_image6.png
    Greyscale

In FIG. 2 above, an electric field is applied by the driving method A, the density of the aggregates of the electromagnetic wave adjusting particles is 0.008/μm or more and 0.1/μm or less, and the columnar aggregates of particles is thick and the number is small, the interval between the columnar aggregates is widened, and the strength of the transmitted electromagnetic wave 14 is increased. As a result, the haze in the transmissive state is small, the angle dependency is small, and sufficient contrast can be obtained. In the electromagnetic wave transmission state, the application of the AC voltage is stopped or the low frequency voltage is applied from the power source 10 to re-disperse the electromagnetic wave adjusting particles 4 in the dispersion medium 6 to return to the electromagnetic wave transmission suppression state [0033].

3.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuki et al. (US 20040021811) in view of McCorquodale (US 20060152293).

    PNG
    media_image4.png
    301
    864
    media_image4.png
    Greyscale

Regard to claim 1, Matsuki et al. disclose a light control sheet, comprising: 
a first transparent electrode 7a; 
a second transparent electrode 7b; 
a light control layer [liquid crystal molecules 6] positioned between the first and second transparent electrodes 7a-b and having light transmission property such that the light transmission property is variable by a change in a voltage applied across the light control layer between the first and second transparent electrodes [the first power source 8 that functions as the first voltage application means for applying an ac voltage of the driving frequency to the pair of electrodes 7a and 7b so as to drive the optical deflection element 5 such that the light transmission property is variable]; and 
a voltage control unit comprising circuitry configured to apply an AC voltage across the light control layer between the first and second transparent electrodes [first, second, and third power sources 8, 11, and 21, respectively, are switched by the switch 12 such that one of the first, second, and third power sources 8, 11, and 21, respectively, is effective] and comprising 
light control driving circuitry 11 [the second power source 11 that functions as the second voltage application means for applying an ac voltage of a higher frequency than the driving frequency of the ac voltage applied by the first power source 8 to the pair of electrodes 7a and 7b] and 
a PWM drive circuit (AC Electric Filed Drive) [first, second, and third power sources 8, 11, and 21] without random number generator circuitry [the third power source 21 that functions as the third voltage application means for intermittently applying a pulsed dc voltage between the pair of electrodes 7a and 7b. An optical deflection device 10 according to this embodiment is provided with a second power source 11 that functions as the second voltage application means for applying between the pair of electrodes 7a and 7b an ac voltage of a higher frequency than the deflection frequency of the ac voltage applied by the first power source 8, in addition to the first power source 8 as the first voltage application means for applying an ac voltage of the deflection frequency between the pair of electrodes 7a and 7b so as to drive the optical deflection element 5.  The first and second power sources 8 and 11, respectively, are switched by a switch 12 such that one of the first and second power sources 8 and 11, respectively, is effective [0156]. When starting the operation of switching the optical deflection direction of the optical deflection element, the pulsed dc voltage is intermittently applied before applying the ac voltage of the deflection frequency [0115]].

However, Matsuki et al. fail to disclose the light control sheet comprising a PWM drive circuit (AC Electric Filed Drive) with random number generator circuitry such that the random number generator circuitry is configured to generate random numbers corresponding to different frequencies of the AC voltage respectively in a cycle and that the light control driving circuitry is configured to obtain the random numbers in the cycle and set to one of the frequencies of the AC voltage corresponding to a respective one of the random numbers based on the respective one of the random numbers obtained from the random number generator circuitry.  

In paragraphs [0210]-0214] and Fig 14, McCorquodale teaches a PWM drive circuit [square wave generator 1000 including in or comprise modules 220 and/or 330, and frequency selector 1050,] with random number generator circuitry such that the random number generator circuitry is configured to generate random numbers corresponding to different frequencies of the AC voltage respectively in a cycle [frequency of this substantially sinusoidal signal is divided by any one or more arbitrary values "N" into "m" different frequencies [0210]] and that the light control driving circuitry is configured to obtain the random numbers in the cycle [frequency of this substantially sinusoidal signal converted to substantially square wave signals, resulting in a plurality of substantially square wave signals having m+1 different available frequencies, output on lines or bus 1020 as frequencies f0, f1, f2, through fm [0210]] and set to one of the frequencies of the AC voltage corresponding to a respective one of the random numbers based on the respective one of the random numbers obtained from the random number generator circuitry [any of these substantially square wave signals having m+1 different available frequencies are selectable asynchronously through exemplary asynchronous frequency selector 1050 which, as illustrated, may be embodied as a multiplexer.  The selection of any of these substantially square wave signals having m+1 different available frequencies may be accomplished through the plurality of selection lines (Sm through S0) 1055, providing a substantially square wave signal having the selected frequency, output on line 1060 [0210]].  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Matsuki et al. disclosed with the light control sheet comprising a PWM drive circuit (AC Electric Filed Drive) with random number generator circuitry such that the random number generator circuitry is configured to generate random numbers corresponding to different frequencies of the AC voltage respectively in a cycle and that the light control driving circuitry is configured to obtain the random numbers in the cycle and set to one of the frequencies of the AC voltage corresponding to a respective one of the random numbers based on the respective one of the random numbers obtained from the random number generator circuitry for isolating state-dependent load variation which could also affect signal rise and fall times [0213] as McCorquodale taught.

Regard to claim 2, Matsuki et al. disclose the light control sheet, wherein the circuitry of the voltage control unit is configured to continuously change an instantaneous value of AC voltage before and after the frequency of AC voltage is changed.
Regard to claims 3-4, Matsuki et al. disclose the light control sheet, wherein the circuitry of the voltage control unit [first, second, and third power sources 8, 11, and 21, respectively, are switched by the switch 12 such that one of the first, second, and third power sources 8, 11, and 21, respectively, is effective] is configured to align a phase of the AC voltage before change in the frequency of the AC voltage with a phase of the AC voltage after the change in the frequency of the AC voltage at a time of changing the frequency of the AC voltage [0156], [0167], [0180], [0241].

4.	Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Galstian et al. (US 20120120335) [or NARITA TAKENORI et al. (JP2016080770) or 
Matsuki et al. (US 20040021811)] in view of McCorquodale (US 20060152293) applied to claims 1-3 in view of Tanaka et al. (JP 2018185490).


    PNG
    media_image7.png
    144
    735
    media_image7.png
    Greyscale

Tanaka et al. teach the light control sheet, wherein the light control layer has a polymer network liquid crystal structure comprising a polymeric resin mesh [a polymer network 36 formed from a resin formed in a three-dimensional network or are dispersed and arranged in a polymer 35] and liquid crystal molecules 32 disposed in the polymeric resin mesh.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Galstian [or NARITA TAKENORI or Matsuki] disclosed with the light control sheet, wherein the light control layer has a polymer network liquid crystal structure comprising a polymeric resin mesh and liquid crystal molecules disposed in the polymeric resin mesh for enable adjustment of perspective properties in a region with a light control panel to a state different from perspective properties in the other region (ABSTRACT) as Tanaka et al. taught.

5.	Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over NARITA TAKENORI et al. (JP2016080770) [or Matsuki et al. (US 20040021811)] in view of McCorquodale (US 20060152293) applied to claims 1-4 in view of Gamaguchi et al. (US 20140028924) [or Galstian et al. (US 20120120335) as IDS provided].

NARITA TAKENORI or Matsuki fail to disclose the light control sheet further comprising: a third transparent electrode; and a second light control layer positioned between the second transparent electrode and the third transparent electrode, and having light such that the second light control layer is variable by a change in a voltage across the second and third transparent electrodes, wherein the voltage control unit is configured to apply AC voltages across the light control layer and the second light control layer at frequencies different from each other.


    PNG
    media_image8.png
    302
    525
    media_image8.png
    Greyscale
     
    PNG
    media_image9.png
    213
    426
    media_image9.png
    Greyscale

Gamaguchi et al. teach a light control sheet 100, comprising: 
a first transparent electrode 112; a second transparent electrode 121; a first light control layer 114 positioned between the first and second transparent electrodes, and having light transmission property which is variable by a change in a voltage across the first and second transparent electrodes; and a voltage control unit configured to apply an AC voltage across the first and second transparent electrodes, and change a frequency of the AC voltage applied.
a third transparent electrode 132; and a second light control layer 134 positioned between the second transparent electrode 121 and the third transparent electrode 132, and having light transmission property such that the second light control layer 134 is variable by a change in a voltage across the second and third transparent electrodes, wherein the voltage control unit is configured to apply AC voltages across the light control layer and the second light control layer at frequencies different from each other as shown in Fig. 5. It would be obvious as a matter of design choice to use different frequencies for the first and second light control layers, since applicant has not disclosed that different frequencies for the first and second light control layers solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with different frequencies for the first and second light control layers.

    PNG
    media_image5.png
    432
    882
    media_image5.png
    Greyscale

Galstian et al. disclose a light control sheet, comprising: 
a third transparent electrode; and 
a second light control layer [LC layers or cells 1320a] positioned between the second transparent electrode and the third transparent electrode, and having light transmission property such that the second light control layer is variable by a change in a voltage across the second and third transparent electrodes, wherein the voltage control unit is configured to apply AC voltages across the light control layer and the second light control layer at frequencies different from each other.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Wiget [or NARITA TAKENORI or Matsuki] disclosed with a third transparent electrode; and a second light control layer positioned between the second transparent electrode and the third transparent electrode, the second light control layer having light transmission property variable by a change in a voltage across the second and third transparent electrodes, wherein the voltage control unit is configured to apply AC voltages to the first light control layer and the second light control layer at frequencies different from each other for reducing the power consumption [0142] and excellent imaging performance [0144] as Gamaguchi et al. taught [or for providing the layer that determines the spatial modulation of the electric field in the middle of the assembly has the advantage that it equally affects the electric field in the layer or layers below the modulation layer [0101] as Galstian et al. taught.


Allowable Subject Matter
Claim 17 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 17 is allowed since there is no prior teaches an imaging system, comprising: a light control sheet and a camera configured to obtain from the light control sheet a frequency of an AC voltage applied to the light control sheet, and obtain pixel data from an image captured via the light control sheet at an interval equal to an integer multiple of an AC voltage cycle, wherein the light control sheet comprises a first transparent electrode, a second transparent electrode, a first light control layer positioned between the first and second transparent electrodes and having light transmission property such that the light transmission property is variable by a change in a voltage applied across the first light control layer between the first and second transparent electrodes, and a voltage control unit configured to apply an AC voltage across the first light control layer between the first and second transparent electrodes and change the frequency of the AC voltage applied.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 18-20 are allowed since there is no prior teaches an imaging system comprising: the light control sheet of claims 2-3; and a camera configured to obtain from the light control sheet the frequency of the AC voltage applied to the light control sheet, and obtain pixel data from an image captured via the light control sheet at an interval equal to an integer multiple of an AC voltage cycle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296.  The examiner can normally be reached on 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871